     Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 1 of 18


                                            Pages 1 - 17

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable James Donato, Judge

FARANGIS EMAMI; et al.,        )
                               )
           Plaintiffs,         )
                               )
  VS.                          )         NO. C 18-01587 JD
                               )
KIRSTJEN NIELSEN, in her       )
official capacity as Secretary )
of Homeland Security; et al., )
                               )
           Defendants.         )
                               )
PARS EQUALITY CENTER; et al., )
                               )
           Plaintiffs,         )
                               )
  VS.                          )         NO. C 18-07818 JD
                               )
MIKE POMPEO; et al.,           )
                               )
           Defendants.         )
                               )

                              San Francisco, California
                              Thursday, April 11, 2019

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Emami Plaintiffs:
                   MUSLIM ADVOCATES
                   P. O. Box 66408
                   Washington, D.C. 20035
              BY: SIRINE SHEBAYA, ATTORNEY AT LAW

          (APPEARANCES CONTINUED ON FOLLOWING PAGE)


REPORTED BY:   Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
               Official Reporter
          Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 2 of 18   2


1    APPEARANCES:   (CONTINUED)

2    For Pars Equality Center Plaintiffs:
                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
3                       Four Embarcadero Center - 17th Floor
                        San Francisco, California 94111
4                  BY: BABAK G. YOUSEFZADEH, ATTORNEY AT LAW

5                         ARNOLD & PORTER KAYE SCHOLER LLP
                          Three Embarcadero Center - 10th Floor
6                         San Francisco, California 94111
                    BY:   DANIEL B. ASIMOW, ATTORNEY AT LAW
7
                          NATIONAL IMMIGRATION LAW CENTER
8                         3450 Wilshire Boulevard - Suite 108-62
                          Los Angeles, California 90010
9                   BY:   ESTHER H. SUNG, ATTORNEY AT LAW

10   For Defendants:
                          U.S. DEPARTMENT OF JUSTICE
11                        Office of Immigration Litigation
                          P.O. Box 868
12                        Ben Franklin Station
                          Washington, D.C. 20044
13                  BY:   STACEY I. YOUNG, SENIOR LITIGATION COUNSEL

14

15

16

17

18

19

20

21

22

23

24

25
          Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 3 of 18      3


1    Thursday - April 11, 2019                               10:35 a.m.

2                           P R O C E E D I N G S

3                                   ---000---

4             THE CLERK:    Calling Civil 18-1587, Emami versus

5    Nielsen, and Civil 18-7818, Pars Equality Center versus Pompeo.

6         Counsel?

7             MS. SHEBAYA:    Good morning.     Sirine Shebaya for the

8    Emami plaintiffs.

9             MS. YOUNG:    Good morning.     Stacey Young for the

10   government.

11            MR. YOUSEFZADEH:      Good morning.    Babak Yousefzadeh for

12   the Pars plaintiffs.

13            MS. SUNG:    Good morning, Your Honor.       Esther Sung,

14   National Immigration Law Center, for the Pars plaintiffs.

15            MR. ASIMOW:    And good morning, Your Honor.        Daniel

16   Asimow, Arnold & Porter, for the Pars plaintiffs.

17            THE COURT:    All right.    Okay.   Who's going to take the

18   lead for the plaintiffs?     One from each case.

19            MS. SHEBAYA:    One from each case, yes.

20            THE COURT:    Okay.   Good.

21        So we're just going to talk aloud here among friends to

22   reason through what the best thing would be to do.

23        I will just tell you I'm not inclined to formally merge

24   the cases through consolidation.       I don't think -- I think

25   there's enough difference between the cases that that would
             Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 4 of 18   4


1    make that somewhat problematic.

2         At the same time, we're not going to have two rounds of

3    duplicative everything.        Okay?   No two rounds of duplicative

4    motions.     No two rounds of duplicative discovery.         So we're

5    going to have to have an informal practice of focusing on

6    one-time only experience for everything that kind of counts.

7    Okay?

8         So is it Ms. Shebaya?

9                MS. SHEBAYA:    Yes, Your Honor.

10               THE COURT:    How would you propose to do that?

11               MS. SHEBAYA:    Well, Your Honor, at this time we have a

12   second amended complaint pending, and the Pars team has their

13   main complaint pending already.         Your Honor has already ruled

14   on a portion of the claims that apply to both cases actually in

15   the Emami context allowing some of the APA claims to move

16   forward at least.

17        So our proposal would be -- and the government actually

18   stipulated to responding to our second amended complaint within

19   21 days of your ruling on -- Your Honor's ruling on the motion

20   to consolidate.

21        So our proposal would be that the cases get coordinated on

22   scheduling and that the plaintiff teams commit to

23   nonduplicative briefing, and that the first step would be that

24   the government should respond both to Emami's second amended

25   complaint and to the Pars main complaint and produce the
          Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 5 of 18        5


1    administrative record for the APA claims within 21 days of this

2    Court's order.

3         And then subsequently --

4             THE COURT:    21 days of which order?

5             MS. SHEBAYA:    Of this Court's order on the motion to

6    consolidate.

7             THE COURT:    Oh.   21 days from today.

8             MS. SHEBAYA:    That was -- right.      That is a date --

9    I'm using this date because the government had stipulated to

10   responding to our second amended complaint by that date; but,

11   of course, it's at the Court's convenience.        The crux of the

12   proposal is that we align the schedules and that the two

13   plaintiff teams coordinate their briefing with each other.           If

14   your Court -- if Your Honor thinks that that's appropriate, we

15   can agree to a single response to both our complaints.

16        I mean, basically we are committed to having this be

17   efficient and not duplicating briefing, not duplicating

18   hearings, not duplicating work, but we just don't think that

19   that requires us to file a new complaint.

20            THE COURT:    All right.    Ms. Young?

21            MS. YOUNG:    It sounds like the proposal that

22   Ms. Shebaya has put forward would involve duplicative filings.

23        What the government would propose, if consolidation is off

24   the table, would in fact be to stay one of the cases and allow

25   the other to go forward.     And I think in that scenario, it
          Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 6 of 18      6


1    would make the most sense for the Emami case to go forward

2    given that it was filed first; it has a couple more claims,

3    although those claims are somewhat marginal; and there is

4    already a ruling on the MTD; and the plaintiffs in that case,

5    unlike Pars Equality, are not anonymous.        So I think it makes

6    sense for one case to go forward, and I think it makes sense

7    for that to be the Emami case.

8         I think otherwise if you're going to avoid duplicative

9    filings, I don't see a workable way for the government to

10   respond to both complaints, and I don't see how both cases can

11   really proceed in any kind of logical way.

12            THE COURT:    Okay.    Plaintiffs?

13            MR. YOUSEFZADEH:      Your Honor, if I may.

14            THE COURT:    Yes.

15            MR. YOUSEFZADEH:      There's no basis for staying the

16   Pars case.   There are -- I appreciate there are overlaps

17   clearly between the cases, but there are distinctions the

18   government continues to disregard.

19        We have a notice in common claim.        The Emami case doesn't.

20   We have an ultra vires claim based on violation of the INA.

21   The Emami case doesn't.     The Emami case has an equal protection

22   and mandamus claim.    We don't.    We have a whole different

23   subclass that doesn't exist in the Emami claim of a group of

24   people that would otherwise not be covered.

25            THE COURT:    Let me ask you about that.       So the only
          Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 7 of 18        7


1    thing that gives me serious pause is class cert because the

2    classes are highly duplicative.         They're not identical.   So how

3    are you going to handle that?

4               MR. YOUSEFZADEH:     Your Honor, there are numerous ways

5    to handle class cert and to avoid inefficiencies throughout the

6    process.

7               THE COURT:   I'm not worried about that.      I just --

8               MR. YOUSEFZADEH:     Just specifically?

9               THE COURT:   You can't have duplicative classes.

10              MR. YOUSEFZADEH:     Okay.

11              THE COURT:   So how do you plan to do that?

12              MR. YOUSEFZADEH:     So, Your Honor, when we come to

13   classes, if there are -- what we could do, is that the

14   plaintiffs could clearly meet and confer when it comes to

15   classes, we can just decide that we'll proceed on one class or

16   another, and there will be a single brief as related to a

17   single class.

18              THE COURT:   Okay.

19              MR. YOUSEFZADEH:     And if there are supplemental briefs

20   for any supplemental class or additional classes, we'd be happy

21   to do those separately.

22              THE COURT:   All right.      That makes sense.

23        Any other thoughts?

24              MR. YOUSEFZADEH:     Well, I would just -- in response to

25   the government's assumption that this cannot be done without
          Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 8 of 18     8


1    staying one case or the other, I would just point out to --

2             THE COURT:    Oh, I can make anything happen.        Don't

3    worry about that.

4             MR. YOUSEFZADEH:      I was just going to say that not

5    only you can --

6             THE COURT:    Let me just ask this.      So I'm confused

7    about -- maybe I'll ask Ms. Young.

8         So in Pars the government hasn't responded yet to the

9    complaint; is that right?

10            MS. YOUNG:    That's correct.

11            THE COURT:    Okay.   And what do you want to do?       You

12   want to bring a motion to dismiss?

13            MS. YOUNG:    That's right.

14            THE COURT:    Okay.    I saw some reference in there to

15   something that was done in Washington.       What was done in

16   Washington?

17            MR. YOUSEFZADEH:      Your Honor, there was a motion to

18   dismiss that was fully briefed in the Washington

19   District Court, which was --

20            THE COURT:    That predates my order, though.

21            MR. YOUSEFZADEH:      Yes.   That was stricken from --

22            MS. YOUNG:    That was stricken from the record.

23            MR. YOUSEFZADEH:      That was stricken from the calendar.

24            THE COURT:    So that has to be redone.

25            MR. YOUSEFZADEH:      Yes.
          Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 9 of 18       9


1             THE COURT:    So I'm not going to -- you have to spend

2    the time tailoring the motion to my Emami order.         I'm not -- I

3    will lay this out in greater detail.

4         There are just a couple of touchstones.         One is there will

5    be no covert reconsideration motions for anybody between the

6    two cases.    So if I decide something in one case, that's the

7    rule for both if it's the same issue.       So consider the Emami

8    order to be the baseline for both the complaint, what can and

9    can't go forward in Pars, and then also what issues you can

10   argue on the defendants' side.      Okay?   So there will be no

11   revisiting of decisions that I make because we're going to have

12   these two cases go forward.

13        And then you two are going to have to meet and confer

14   vigorously to make sure that I get one set of briefs for

15   everything.    I'm not going to have double briefs.       All right?

16   So if there's an inflection point of some sort, it's not going

17   to be four briefs.    It's going to be -- it's not going to be

18   six briefs.    It's going to be three briefs.      All right?    Okay?

19        And you're going to have to make that work.         I'm going to

20   rely on you to do it.    I have confidence that you can.

21        And it will be an absolute requirement the documents from

22   the government get produced once and once only.         Witnesses are

23   made available once and once only if you need to depose the

24   plaintiffs.    Same for the plaintiffs or any documents.        There

25   will be a one-time only exchange for both cases so you might
         Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 10 of 18         10


1    want to set up a repository or do something else, think about

2    how you're going to mark things.       All right?   But one-time only

3    for everything, and I think we'll make it work.

4         Now, all right, so that's the order.

5         Redo the motion to dismiss.       How much time would the

6    government like, Ms. Young?

7               MS. YOUNG:   I think 21 days should suffice.

8               THE COURT:   Okay?   Three weeks from today?

9               MS. YOUNG:   Yes.

10              THE COURT:   Let's make it 30 just in case.

11              MS. YOUNG:   Even better.

12              THE COURT:   Okay.   30 days from today.     All right.

13              MS. YOUNG:   And just with respect to --

14              THE COURT:   Yes.    Go ahead.

15              MS. YOUNG:   Just with respect to the certification of

16   classes if indeed that happens, would classes only be certified

17   in one of the cases?     I assume --

18              THE COURT:   We'll get to that later, but I'm just

19   giving you the high level.      I can't -- let's just see what

20   happens.   All right?    We don't -- let's settle the claims.

21   Let's settle the facts to the extent we can, and then we'll get

22   into that.    Class cert is going to be probably eight months

23   down the road anyway.     Okay?   So we will work it out.      This is

24   not the first time in life that I've had dueling classes.            Not

25   dueling classes but overlapping classes.
         Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 11 of 18       11


1         Okay.    So 30 days from today will be the government's

2    deadline for challenging the complaint in Pars as informed by

3    my order in Emami.

4         I saw references that initial disclosures and discovery

5    are not going forward.    What are you doing?       You're supposed to

6    be driving this case.    You're telling me that time is of the

7    essence, and I almost fell out of my chair when I saw that you

8    guys hadn't -- the plaintiffs have not served a lick of

9    discovery yet.

10            MR. YOUSEFZADEH:     Your Honor --

11            THE CLERK:    This case has been around for months and,

12   you know, motions to dismiss don't toll discovery.         So what are

13   you waiting on?

14            MR. YOUSEFZADEH:     Understood.    We exchanged initial

15   disclosures in Washington -- in the Western District of

16   Washington.    The government has taken the position that there

17   will be no discovery until this issue was resolved, and so --

18            THE COURT:    You just accepted that?

19            MR. YOUSEFZADEH:     We're waiting to get before the

20   Court to figure out how the Court wanted to handle this before

21   we proceeded forward.

22            THE COURT:    Don't wait.    You're the master of this

23   complaint.    I've got 400 other cases.     Okay?

24            MR. YOUSEFZADEH:     Understood, Your Honor.

25            THE COURT:    It's at your expense.      The deadlines are
            Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 12 of 18        12


1    going to be short and swift and if you're not done, that's on

2    you.    Okay?

3               MR. YOUSEFZADEH:      Understood.    And with respect to

4    that, Your Honor, then --

5               THE COURT:     Don't wait.

6               MR. YOUSEFZADEH:      We won't, Your Honor.

7               THE COURT:     Keep things moving.

8               MR. YOUSEFZADEH:      With respect to that, Your Honor, is

9    it part of the Court's order that the government should go

10   ahead and produce the administrative record now that we have

11   viable ADA claims?

12              THE COURT:     Did you ask for it?

13              MR. YOUSEFZADEH:      Have we asked for that?      Yes.      We

14   did both in the CMC statements as well our --

15              THE COURT:     Did you serve a request for production for

16   the administrative record?

17              MR. YOUSEFZADEH:      I'm sorry, Your Honor.      I didn't

18   hear that.

19              THE COURT:     Did you serve a request for production for

20   the administrative record?

21              MR. YOUSEFZADEH:      We have not.    As part of the APA

22   claim is automatically that the government always produces it.

23              THE COURT:     Get it done.

24              MR. YOUSEFZADEH:      Okay.

25              THE COURT:     Just make a formal demand; and if they
           Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 13 of 18    13


1    haven't done it, line it all up and --

2               MS. SHEBAYA:    Your Honor, if I may.

3          We were trying to meet and confer with the government on

4    the question of case management schedules generally and the

5    production of the administrative record and all the next

6    steps --

7               THE COURT:    That's fine.    Listen --

8               MS. SHEBAYA:    -- which --

9               THE COURT:    -- you work it out.      I don't need to be

10   involved in that.

11              MS. SHEBAYA:    Okay.

12              THE COURT:    My message to you is don't wait because

13   you're not going to have -- you're not going to have three

14   years for this.     You're going to have about 10 months from

15   today.   I mean, we've already -- I typically set

16   case-dispositive trial, I don't know if that's going to be in

17   this case or whether it's just going to be summary judgment,

18   but 18 months from your initial appearance and that was about

19   four months ago, three months ago.        So --

20              MR. YOUSEFZADEH:     Understood.

21              THE COURT:    -- your clock is ticking.      Don't wait on

22   it.   If you're having a problem, either side, you write to me

23   under my civil discovery orders; but sitting and being patient

24   is not a track that I would follow.        It's up to you.

25              MR. YOUSEFZADEH:     And just to clarify --
         Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 14 of 18         14


1               THE COURT:   Now, how much time would the government

2    like to respond to -- so there's an amended complaint in Emami?

3               MS. SHEBAYA:   Yes, Your Honor.

4               THE COURT:   What's happening with your response in

5    terms of time?

6               MS. YOUNG:   Right.   So we had stipulated to our

7    response deadline being 21 days after the resolution of the

8    consolidation motion.

9               THE COURT:   Oh.   Right.   Okay.   Now, is that likely?

10   Is that an answer or another motion?       Have you decided yet?

11              MS. YOUNG:   Another motion.    Just to be clear, would

12   we be filing one motion to dismiss for both cases?

13              THE COURT:   No.   For the complaints, because they're

14   different, you're going to file one in Pars and you're going to

15   file one in Emami because Emami has constitutional claims that

16   Pars doesn't have, and we do have to have some separation.           All

17   right?   So we're going to be very flexible and do what's right

18   under the circumstances.

19        So this would be an occasion when you will have

20   nonduplicative briefs.     Now, most of Emami is settled except

21   for the common law claims, I think.       So I would imagine your

22   brief in Emami will be very limited to the -- what is it?            Due

23   process?    Right to family?

24              MR. YOUSEFZADEH:    Due process, equal protection.

25              THE COURT:   Yeah, okay.    So your Emami motion should
         Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 15 of 18        15


1    be limited just to that.    We're not revisiting Bacardi issues

2    or the APA issues that I sustained.      So there should be no

3    substantive overlap between Pars and Emami because only Emami

4    has those claims and Pars doesn't.

5         I don't know what you're going to do in Pars because I

6    think I've resolved all the issues, but I leave it up to you.

7    You're closer -- you-all are the experts so you just have to

8    figure it out, but you know the standard would be

9    nonduplicative.    Okay?

10        Why don't we just make everything 30 days so that we can

11   keep the calendar straight.      So 30 days for both.     All right?

12        Let's see...   Oh, work out a schedule.       All right?    So you

13   should be looking for -- are you expecting a trial in this?

14   What do you think the punch line is going to be for

15   decision-making?

16            MR. YOUSEFZADEH:      I think in the joint CMC statement

17   the plaintiffs had proposed a trial that would have been a year

18   from today.

19            THE COURT:    Well, no.    But, I mean that's going to

20   depend on which claims go forward, isn't it?

21            MR. YOUSEFZADEH:      That's correct, Your Honor.

22            THE COURT:    Okay.

23            MR. YOUSEFZADEH:      If you're -- well, here's the thing.

24   We can't figure out really whether this is going to be a

25   dispositive motion or a trial.      We can't have a better sense of
         Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 16 of 18         16


1    that until we actually see and perceive the entire

2    administrative record.    Once we understand what we're dealing

3    with, then we'll be in a better position to determine whether

4    or not this goes forward through a discovery process or through

5    a dispositive motion process or not.       So it's a bit early to

6    decide whether that's going to happen through trial or not.

7              MS. YOUNG:   And, Your Honor, it's the government's

8    position that this is fundamentally an APA case and, therefore,

9    discovery or a trial would be inappropriate.        This case should

10   be reviewed only on the administrative record if, in fact, both

11   cases go forward.

12             THE COURT:   Well, that certainly will be true if

13   that's all that goes forward.     So why don't you do this:          Get

14   together and work out a schedule that's about 10 months from

15   today -- okay? -- 10 to 12 months from today.

16        And the final event, you can just call it, you know, trial

17   slash APA proceeding.    Okay?   We'll figure out what, but use

18   that as the last date and you can reason backwards from there.

19   You should look at my other scheduling orders just for samples

20   in cases -- okay? -- on format.

21        And why don't you have that in a week.        Can we do that in

22   a week?

23             MS. SHEBAYA:   Yes, Your Honor.

24             MR. YOUSEFZADEH:    Yes, Your Honor.

25             THE COURT:   All right.    Now, what do you anticipate?
         Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 17 of 18    17


1    Are you anticipating preliminary injunction?

2             MR. YOUSEFZADEH:      Once again, that's certainly a

3    possibility, Your Honor.

4             THE COURT:    Notice I lowered my voice when I said

5    that?

6             MR. YOUSEFZADEH:      It may be a possibility, Your Honor,

7    whether we do a preliminary injunction or a motion for summary

8    judgment.    Again, it's a little early to tell until we see the

9    administrative record.

10            THE COURT:    All right.    That's fine.

11        Okay.    Government, anything else you'd like to raise?

12            MS. YOUNG:    No, Your Honor.

13            THE COURT:    Ms. Young I should say.      Not government.

14        Ms. Shebaya?

15            MS. SHEBAYA:    No, Your Honor.      Thank you.

16            THE COURT:    Okay.    Is that it?

17            MR. YOUSEFZADEH:      Yes, Your Honor.

18            THE COURT:    Good?

19        Okay.    So one week from today for your joint scheduling

20   order, and then you're off to the races.       All right?

21            MR. YOUSEFZADEH:      Thank you, Your Honor.

22            THE COURT:    Thank you.

23            MS. SHEBAYA:    Thank you.

24            MS. YOUNG:    Thank you.

25                  (Proceedings adjourned at 10:51 a.m.)
         Case 3:18-cv-01587-JD Document 84 Filed 04/22/19 Page 18 of 18


1

2

3                         CERTIFICATE OF REPORTER

4             I certify that the foregoing is a correct transcript

5    from the record of proceedings in the above-entitled matter.

6

7    DATE:   Monday, April 22, 2019

8

9

10

11              _________________________________________

12             Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
                           U.S. Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
